American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management GENERAL ELECTRIC COMPANGE 4/26/2017 A1 ELECTION OF DIRECTOR: SÉBASTIEN M. BAZIN Issuer Yes For For A2 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Issuer Yes For For A3 ELECTION OF DIRECTOR: JOHN J. BRENNAN Issuer Yes For For A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Issuer Yes For For A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Issuer Yes For For A6 ELECTION OF DIRECTOR: PETER B. HENRY Issuer Yes For For A7 ELECTION OF DIRECTOR: SUSAN J. HOCKFIELD Issuer Yes For For A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Issuer Yes For For A9 ELECTION OF DIRECTOR: ANDREA JUNG Issuer Yes For For A10 ELECTION OF DIRECTOR: ROBERT W. LANE Issuer Yes For For A11 ELECTION OF DIRECTOR: RISA LAVIZZO-MOUREY Issuer Yes For For A12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Issuer Yes For For A13 ELECTION OF DIRECTOR: LOWELL C. MCADAM Issuer Yes For For A14 ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Issuer Yes For For A15 ELECTION OF DIRECTOR: JAMES J. MULVA Issuer Yes For For A16 ELECTION OF DIRECTOR: JAMES E. ROHR Issuer Yes For For A17 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Issuer Yes For For A18 ELECTION OF DIRECTOR: JAMES S. TISCH Issuer Yes For For B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Issuer Yes For For B2 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES Issuer Yes 1 Year 1 Year ON EXECUTIVE COMPENSATION B3 APPROVAL OF GE'S 2007 LONG-TERM INCENTIVE PLAN AS AMENDED Issuer Yes For For B4 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER Issuer Yes For For PERFORMANCE GOALS B5 RATIFICATION OF KPMG AS INDEPENDENT AUDITOR FOR 2017 Issuer Yes For For C1 REPORT ON LOBBYING ACTIVITIES Issuer Yes Against Against C2 REQUIRE THE CHAIRMAN OF THE BOARD TO BE INDEPENDENT Issuer Yes Against Against C3 ADOPT CUMULATIVE VOTING FOR DIRECTOR ELECTIONS Issuer Yes Against Against C4 REPORT ON CHARITABLE CONTRIBUTIONS Issuer Yes Against Against CHARTER COMMUNICATIONS,CHTR P108 4/25/2017 1 A. ELECTION OF DIRECTOR: W. LANCE CONN Issuer Yes For For 1 B. ELECTION OF DIRECTOR: KIM C. GOODMAN Issuer Yes For For 1 C. ELECTION OF DIRECTOR: CRAIG A. JACOBSON Issuer Yes For For 1 D. ELECTION OF DIRECTOR: GREGORY B. MAFFEI Issuer Yes For For 1 E. ELECTION OF DIRECTOR: JOHN C. MALONE Issuer Yes For For 1 F. ELECTION OF DIRECTOR: JOHN D. MARKLEY, JR. Issuer Yes For For 1 G. ELECTION OF DIRECTOR: DAVID C. MERRITT Issuer Yes For For 1 H. ELECTION OF DIRECTOR: STEVEN A. MIRON Issuer Yes For For 1 I. ELECTION OF DIRECTOR: BALAN NAIR Issuer Yes For For 1 J. ELECTION OF DIRECTOR: MICHAEL A. NEWHOUSE Issuer Yes For For 1 K. ELECTION OF DIRECTOR: MAURICIO RAMOS Issuer Yes For For 1 L. ELECTION OF DIRECTOR: THOMAS M. RUTLEDGE Issuer Yes For For 1 M. ELECTION OF DIRECTOR: ERIC L. ZINTERHOFER Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION Issuer Yes For For 3 AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY Issuer Yes 3 Years 3 Years VOTE ON EXECUTIVE COMPENSATION 4 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE Issuer Yes For For COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2017 5 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS Issuer Yes Against Against RPC, INC RES 4/25/2017 1 DIRECTOR Issuer Yes For For All R. RANDALL ROLLINS HENRY B. TIPPIE American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management JAMES B. WILLIAMS 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3 TO HOLD A NONBINDING VOTE TO APPROVE EXECUTIVE Issuer Yes For For COMPENSATION. 4 TO HOLD A NONBINDING VOTE REGARDING THE FREQUENCY OF Issuer Yes 3 Year 3 Year VOTING ON EXECUTIVE COMPENSATION. WELLS FARGO & COMPANY WFC 4/25/2017 1 A. ELECTION OF DIRECTOR: JOHN D. BAKER II Issuer Yes For For 1 B. ELECTION OF DIRECTOR: JOHN S. CHEN Issuer Yes For For 1 C. ELECTION OF DIRECTOR: LLOYD H. DEAN Issuer Yes For For 1 D. ELECTION OF DIRECTOR: ELIZABETH A. DUKE Issuer Yes For For 1 E. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Issuer Yes For For 1 F. ELECTION OF DIRECTOR: DONALD M. JAMES Issuer Yes For For 1 G. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Issuer Yes For For 1 H. ELECTION OF DIRECTOR: KAREN B. PEETZ Issuer Yes For For 1 I. ELECTION OF DIRECTOR: FEDERICO F. PEÑA Issuer Yes For For 1 J. ELECTION OF DIRECTOR: JAMES H. QUIGLEY Issuer Yes For For 1 K. ELECTION OF DIRECTOR: STEPHEN W. SANGER Issuer Yes For For 1 L. ELECTION OF DIRECTOR: RONALD L. SARGENT Issuer Yes For For 1 M. ELECTION OF DIRECTOR: TIMOTHY J. SLOAN Issuer Yes For For 1 N. ELECTION OF DIRECTOR: SUSAN G. SWENSON Issuer Yes For For 1 O. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Issuer Yes For For 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY Issuer Yes 1 Year 1 Year VOTES TO APPROVE EXECUTIVE COMPENSATION. 4 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 5 STOCKHOLDER PROPOSAL - RETAIL BANKING SALES PRACTICES Issuer Yes Against Against REPORT. 6 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING. Issuer Yes Agaisnt Agaisnt 7 STOCKHOLDER PROPOSAL - DIVESTING NON-CORE BUSINESS Issuer Yes Against Against REPORT. 8 STOCKHOLDER PROPOSAL - GENDER PAY EQUITY REPORT. Issuer Yes Against Against 9 STOCKHOLDER PROPOSAL - LOBBYING REPORT. Issuer Yes Against Against 10 STOCKHOLDER PROPOSAL - INDIGENOUS PEOPLES' RIGHTS POLICY. Issuer Yes Against Against HONEYWELL INTERNATIONALHON 4/24/2017 1 A. ELECTION OF DIRECTOR: DARIUS ADAMCZYK Issuer Yes For For 1 B. ELECTION OF DIRECTOR: WILLIAM S. AYER Issuer Yes For For 1 C. ELECTION OF DIRECTOR: KEVIN BURKE Issuer Yes For For 1 D. ELECTION OF DIRECTOR: JAIME CHICO PARDO Issuer Yes For For 1 E. ELECTION OF DIRECTOR: DAVID M. COTE Issuer Yes For For 1 F. ELECTION OF DIRECTOR: D. SCOTT DAVIS Issuer Yes For For 1 G. ELECTION OF DIRECTOR: LINNET F. DEILY Issuer Yes For For 1 H. ELECTION OF DIRECTOR: JUDD GREGG Issuer Yes For For 1 I. ELECTION OF DIRECTOR: CLIVE HOLLICK Issuer Yes For For 1 J. ELECTION OF DIRECTOR: GRACE D. LIEBLEIN Issuer Yes For For 1 K. ELECTION OF DIRECTOR: GEORGE PAZ Issuer Yes For For 1 L. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Issuer Yes For For 1 M. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Issuer Yes For For 2 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Issuer Yes 1 Year 1 Year VOTES TO APPROVE EXECUTIVE COMPENSATION. 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 APPROVAL OF INDEPENDENT ACCOUNTANTS. Issuer Yes For For 5 INDEPENDENT BOARD CHAIRMAN. Issuer Yes Against Against American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management 6 POLITICAL LOBBYING AND CONTRIBUTIONS. Issuer Yes Against Against SELECTIVE INSURANCE GROUSIGI 4/25/2017 1 A. ELECTION OF DIRECTOR: PAUL D. BAUER Issuer Yes For For 1 B. ELECTION OF DIRECTOR: A. DAVID BROWN Issuer Yes For For 1 C. ELECTION OF DIRECTOR: JOHN C. BURVILLE Issuer Yes For For 1 D. ELECTION OF DIRECTOR: ROBERT KELLY DOHERTY Issuer Yes For For 1 E. ELECTION OF DIRECTOR: MICHAEL J. MORRISSEY Issuer Yes For For 1 F. ELECTION OF DIRECTOR: GREGORY E. MURPHY Issuer Yes For For 1 G. ELECTION OF DIRECTOR: CYNTHIA S. NICHOLSON Issuer Yes For For 1 H. ELECTION OF DIRECTOR: RONALD L. O'KELLEY Issuer Yes For For 1 I. ELECTION OF DIRECTOR: WILLIAM M. RUE Issuer Yes For For 1 J. ELECTION OF DIRECTOR: JOHN S. SCHEID Issuer Yes For For 1 K. ELECTION OF DIRECTOR: J. BRIAN THEBAULT Issuer Yes For For 1 L. ELECTION OF DIRECTOR: PHILIP H. URBAN Issuer Yes For For 2 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF Issuer Yes For For SELECTIVE'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. 3 APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF AN Issuer Yes 1 Year 1 Year ADVISORY VOTE ON THE COMPENSATION OF SELECTIVE'S NAMED EXECUTIVE OFFICERS. 4 RATIFY THE APPOINTMENT OF KPMG LLP AS SELECTIVE'S Issuer Yes For For INDEPENDENT ACCOUNTING FIRM (SEE PROXY STATEMENT FOR FULL PROPOSAL). JOHNSON & JOHNSON JNJ 4/27/2017 1 A. ELECTION OF DIRECTOR: MARY C. BECKERLE Issuer Yes For For 1 B. ELECTION OF DIRECTOR: D. SCOTT DAVIS Issuer Yes For For 1 C. ELECTION OF DIRECTOR: IAN E. L. DAVIS Issuer Yes For For 1 D. ELECTION OF DIRECTOR: ALEX GORSKY Issuer Yes For For 1 E. ELECTION OF DIRECTOR: MARK B. MCCLELLAN Issuer Yes For For 1 F. ELECTION OF DIRECTOR: ANNE M. MULCAHY Issuer Yes For For 1 G. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Issuer Yes For For 1 H. ELECTION OF DIRECTOR: CHARLES PRINCE Issuer Yes For For 1 I. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Issuer Yes For For 1 J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE ON FREQUENCY OF VOTING TO APPROVE NAMED Issuer Yes 1 Year 1 Year EXECUTIVE OFFICER COMPENSATION 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER Issuer Yes For For COMPENSATION 4 RE-APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS Issuer Yes For For UNDER THE 2012 LONG-TERM INCENTIVE PLAN 5 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS Issuer Yes For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017 6 SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Against Against NEWMARKET CORPORATION NEU 4/27/2017 ELECTION OF DIRECTOR: PHYLLIS L. COTHRAN Issuer Yes For For ELECTION OF DIRECTOR: MARK M. GAMBILL Issuer Yes For For ELECTION OF DIRECTOR: BRUCE C. GOTTWALD Issuer Yes For For ELECTION OF DIRECTOR: THOMAS E. GOTTWALD Issuer Yes For For ELECTION OF DIRECTOR: PATRICK D. HANLEY Issuer Yes For For ELECTION OF DIRECTOR: H. HITER HARRIS, III Issuer Yes For For ELECTION OF DIRECTOR: JAMES E. ROGERS Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF Issuer Yes For For PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF Issuer Yes For For THE NAMED EXECUTIVE OFFICERS OF NEWMARKET CORPORATION. 4 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF Issuer Yes 1 Year 1 Year HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MAIDEN HOLDINGS, LTD. MLHD G5753 U112 5/2/2017 1 DIRECTOR Issuer Yes For All BARRY D. ZYSKIND For SIMCHA G. LYONS For RAYMOND M. NEFF For YEHUDA L. NEUBERGER For STEVEN H. NIGRO For 2 ADOPTION OF THE AMENDED BYE-LAWS OF MAIDEN HOLDINGS, LTD. Issuer Yes For For 3 A NON-BINDING ADVISORY RESOLUTION TO APPROVE THE Issuer Yes For For COMPENSATION OF CERTAIN EXECUTIVE OFFICERS. 4 A NON-BINDING ADVISORY VOTE TO DETERMINE THE FREQUENCY Issuer Yes 3 Years 1 Year (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF MAIDEN HOLDINGS, LTD. SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 5 APPOINTMENT OF DELOITTE LTD. AS MAIDEN HOLDINGS, LTD.'S Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2017 FISCAL YEAR. BRISTOL-MYERS SQUIBB BMY 5/2/2017 1 A ELECTION OF DIRECTOR: P. J. ARDUINI Issuer Yes For For 1 B ELECTION OF DIRECTOR: R. J. BERTOLINI Issuer Yes For For 1 C ELECTION OF DIRECTOR: G. CAFORIO, M.D. Issuer Yes For For 1 D ELECTION OF DIRECTOR: M. W. EMMENS Issuer Yes For For 1 E ELECTION OF DIRECTOR: L. H. GLIMCHER, M.D. Issuer Yes For For 1 F ELECTION OF DIRECTOR: M. GROBSTEIN Issuer Yes For For 1 G ELECTION OF DIRECTOR: A. J. LACY Issuer Yes For For 1 H ELECTION OF DIRECTOR: D. C. PALIWAL Issuer Yes For For 1 I ELECTION OF DIRECTOR: T. R. SAMUELS Issuer Yes For For 1 J ELECTION OF DIRECTOR: G. L. STORCH Issuer Yes For For 1 K ELECTION OF DIRECTOR: V. L. SATO, PH.D. Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED Issuer Yes For For EXECUTIVE OFFICERS. 3 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO Issuer Yes 1 Year 1 Year APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4 RE-APPROVAL OF THE MATERIALS TERMS OF THE PERFORMANCE- Issuer Yes For For BASED AWARDS UNDER THE COMPANY'S 2 INCENTIVE PLAN (AS AMENDED). 5 APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2012 STOCK Issuer Yes For For AWARD AND INCENTIVE PLAN. 6 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED Issuer Yes For For PUBLIC ACCOUNTING FIRM. 7 SHAREHOLDER PROPOSAL TO LOWER THE SHARE OWNERSHIP Issuer Yes Against Against THRESHOLD TO CALL SPECIAL SHAREHOLDER MEETINGS. KANSAS CITY SOUTHERN KSU 5/4/2017 1.1 ELECTION OF DIRECTOR: LU M. CORDOVA Issuer Yes For For 1.2 ELECTION OF DIRECTOR: ROBERT J. DRUTEN Issuer Yes For For 1.3 ELECTION OF DIRECTOR: TERRENCE P. DUNN Issuer Yes For For 1.4 ELECTION OF DIRECTOR: ANTONIO O. GARZA, JR. Issuer Yes For For 1.5 ELECTION OF DIRECTOR: DAVID GARZA-SANTOS Issuer Yes For For 1.6 ELECTION OF DIRECTOR: THOMAS A. MCDONNELL Issuer Yes For For 1.7 ELECTION OF DIRECTOR: PATRICK J. OTTENSMEYER Issuer Yes For For American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management 1.8 ELECTION OF DIRECTOR: RODNEY E. SLATER Issuer Yes For For RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 FOR 2017. Issuer Yes For For APPROVAL OF THE KANSAS CITY SOUTHERN 2 3 PLAN. Issuer Yes For For ADVISORY (NON-BINDING) VOTE APPROVING THE 2016 4 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF HOLDING 5 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes 1 Year 1 Year APPROVAL OF A STOCKHOLDER PROPOSAL REQUESTING AMENDMENTS TO THE COMPANY'S PROXY ACCESS BYLAW 6 PROVISION. Issuer Yes Against Against TERADYNE, INC. TER 5/9/2017 1 A ELECTION OF DIRECTOR: MICHAEL A. BRADLEY Issuer Yes For For 1 B ELECTION OF DIRECTOR: DANIEL W. CHRISTMAN Issuer Yes For For 1 C ELECTION OF DIRECTOR: EDWIN J. GILLIS Issuer Yes For For 1 D ELECTION OF DIRECTOR: TIMOTHY E. GUERTIN Issuer Yes For For 1 E ELECTION OF DIRECTOR: MARK E. JAGIELA Issuer Yes For For 1 F ELECTION OF DIRECTOR: MERCEDES JOHNSON Issuer Yes For For 1 G ELECTION OF DIRECTOR: PAUL J. TUFANO Issuer Yes For For 1 H ELECTION OF DIRECTOR: ROY A. VALLEE Issuer Yes For For 2 TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE Issuer Yes For For COMPENSATION (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 3 TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THAT THE Issuer Yes 1 Year 1 Year FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE COMPANY'S PROXY STATEMENT IS EVERY YEAR, EVERY TWO YEARS, OR EVERY THREE YEARS. 4 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. THE MIDDLEBY CORPORATIONMIDD 5/9/2017 1 DIRECTOR Issuer Yes For All SELIM A. BASSOUL For SARAH PALISI CHAPIN For ROBERT B. LAMB For CATHY L. MCCARTHY For JOHN R. MILLER III For GORDON O'BRIEN For NASSEM ZIYAD For 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE Issuer Yes For For COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 30, 2017. 3 APPROVAL, BY AN ADVISORY VOTE, OF THE 2 Issuer Yes For For THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION ("SEC"). 4 SELECTION, BY AN ADVISORY VOTE, OF THE FREQUENCY OF FUTURE Issuer Yes 1 Year 1 Year ADVISORY VOTES ON EXECUTIVE COMPENSATION. 5 APPROVAL OF AN AMENDMENT TO AUTHORIZE ADDITIONAL SHARES Issuer Yes For For UNDER THE COMPANY'S 2011 LONG-TERM INCENTIVE PLAN. 6 STOCKHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Issuer Yes Against Against American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management WASTE MANAMGENET, INC. WM L109 5/12/2017 1 A ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Issuer Yes For For 1 B ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Issuer Yes For For 1 C ELECTION OF DIRECTOR: JAMES C. FISH, JR. Issuer Yes For For 1 D ELECTION OF DIRECTOR: ANDRES R. GLUSKI Issuer Yes For For 1 E ELECTION OF DIRECTOR: PATRICK W. GROSS Issuer Yes For For 1 F ELECTION OF DIRECTOR: VICTORIA M. HOLT Issuer Yes For For 1 G ELECTION OF DIRECTOR: KATHLEEN M. MAZZARELLA Issuer Yes For For 1 H ELECTION OF DIRECTOR: JOHN C. POPE Issuer Yes For For 1 I ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS Issuer Yes For For THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 3 APPROVAL OF OUR EXECUTIVE COMPENSATION. Issuer Yes For For 4 TO RECOMMEND THE FREQUENCY OF THE STOCKHOLDER VOTE ON Issuer Yes 1 Year 1 Year EXECUTIVE COMPENSATION. 5 STOCKHOLDER PROPOSAL REGARDING A POLICY RESTRICTING Issuer Yes Against Against ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL, IF PROPERLY PRESENTED AT THE MEETING. FLOWSERVE CORPORATION FLS P105 5/18/2017 1 DIRECTOR For All R. SCOTT ROWE Issuer Yes For LEIF E. DARNER Issuer Yes For GAYLA J. DELLY Issuer Yes For ROGER L. FIX Issuer Yes For JOHN R. FRIEDERY Issuer Yes For JOE E. HARLAN Issuer Yes For RICK J. MILLS Issuer Yes For DAVID E. ROBERTS Issuer Yes For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 3 ADVISORY VOTE ON THE FREQUENCY OF CONDUCTING THE Issuer Yes 1 Year 1 Year ADVISORY VOTE ON EXECUTIVE COMPENSATION. 4 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO Issuer Yes For For SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 5 A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF Issuer Yes Against Against DIRECTORS TO AMEND THE PROXY ACCESS BYLAWS TO INCREASE THE NUMBER OF SHAREHOLDERS ABLE TO AGGREGATE THEIR SHARES TO MEET OWNERSHIP REQUIREMENTS. 6 ELECTION OF RUBY CHANDY AS DIRECTOR - 2018 Issuer Yes For For INTEL CORPORATION INTL 5/18/2017 1 A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Issuer Yes For For 1 B ELECTION OF DIRECTOR: ANEEL BHUSRI Issuer Yes For For 1 C ELECTION OF DIRECTOR: ANDY D. BRYANT Issuer Yes For For 1 D ELECTION OF DIRECTOR: REED E. HUNDT Issuer Yes For For 1 E ELECTION OF DIRECTOR: OMAR ISHRAK Issuer Yes For For 1 F ELECTION OF DIRECTOR: BRIAN M. KRZANICH Issuer Yes For For 1 G ELECTION OF DIRECTOR: TSU-JAE KING LIU Issuer Yes For For 1 H ELECTION OF DIRECTOR: DAVID S. POTTRUCK Issuer Yes For For 1 I ELECTION OF DIRECTOR: GREGORY D. SMITH Issuer Yes For For 1 J ELECTION OF DIRECTOR: FRANK D. YEARY Issuer Yes For For 1 K ELECTION OF DIRECTOR: DAVID B. YOFFIE Issuer Yes For For 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 4 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2ssuer Yes For For INCENTIVE PLAN American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management 5 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE Issuer Yes 1 Year 1 Year ADVISORY VOTES TO APPROVE EXECUTIVE COMPENSATION 6 STOCKHOLDER PROPOSAL REQUESTING AN ANNUAL ADVISORY Issuer Yes Against Against STOCKHOLDER VOTE ON POLITICAL CONTRIBUTIONS 7 STOCKHOLDER PROPOSAL REQUESTING THAT VOTES COUNTED ON Issuer Yes Against Against STOCKHOLDER PROPOSALS EXCLUDE ABSTENTIONS THE HOME DEPOT, INC. HD 5/18/2017 1 A ELECTION OF DIRECTOR: GERARD J. ARPEY Issuer Yes For For 1 B ELECTION OF DIRECTOR: ARI BOUSBIB Issuer Yes For For 1 C ELECTION OF DIRECTOR: JEFFERY H. BOYD Issuer Yes For For 1 D ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Issuer Yes For For 1 E ELECTION OF DIRECTOR: J. FRANK BROWN Issuer Yes For For 1 F ELECTION OF DIRECTOR: ALBERT P. CAREY Issuer Yes For For 1 G ELECTION OF DIRECTOR: ARMANDO CODINA Issuer Yes For For 1 H ELECTION OF DIRECTOR: HELENA B. FOULKES Issuer Yes For For 1 I ELECTION OF DIRECTOR: LINDA R. GOODEN Issuer Yes For For 1 J ELECTION OF DIRECTOR: WAYNE M. HEWETT Issuer Yes For For 1 K ELECTION OF DIRECTOR: KAREN L. KATEN Issuer Yes For For 1 L ELECTION OF DIRECTOR: CRAIG A. MENEAR Issuer Yes For For 1 M ELECTION OF DIRECTOR: MARK VADON Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION ("SAY-ON- Issuer Yes For For PAY"). 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE SAY-ON-PAY Issuer Yes 1 Year 1 Year VOTES. 5 SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN Issuer Yes Against Against EMPLOYMENT DIVERSITY REPORT. 6 SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON Issuer Yes Against Against POLITICAL CONTRIBUTIONS. 7 SHAREHOLDER PROPOSAL TO REDUCE THE THRESHOLD TO CALL Issuer Yes Against Against SPECIAL SHAREHOLDER MEETINGS TO 15% OF OUTSTANDING SHARES. AMGEN INC. AMGN 5/18/2017 1 A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Issuer Yes For For 1 B ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Issuer Yes For For 1 C ELECTION OF DIRECTOR: MR. FRANÇOIS DE CARBONNEL Issuer Yes For For 1 D ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Issuer Yes For For 1 E ELECTION OF DIRECTOR: MR. GREG C. GARLAND Issuer Yes For For 1 F ELECTION OF DIRECTOR: MR. FRED HASSAN Issuer Yes For For 1 G ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Issuer Yes For For 1 H ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Issuer Yes For For 1 I ELECTION OF DIRECTOR: MR. CHARLES M. HOLLEY, JR. Issuer Yes For For 1 J ELECTION OF DIRECTOR: DR. TYLER JACKS Issuer Yes For For 1 K ELECTION OF DIRECTOR: MS. ELLEN J. KULLMAN Issuer Yes For For 1 L ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Issuer Yes For For 1 M ELECTION OF DIRECTOR: DR. R. SANDERS WILLIAMS Issuer Yes For For 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR Issuer Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Issuer Yes For For 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER Issuer Yes 1 Year 1 Year ADVISORY VOTES TO APPROVE EXECUTIVE COMPENSATION. 5 STOCKHOLDER PROPOSAL TO ADOPT MAJORITY VOTES CAST Issuer Yes Against Against STANDARD FOR MATTERS PRESENTED BY STOCKHOLDERS. LINCOLN NATIONAL CORP. LNC 5/26/2017 1 A ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Issuer Yes For For American Growth Fund, Inc. (Series 1) NPX - Proxy Voting Record From July 1, 2016 to June 30, 2017 Issuer Yes Shareholder Proposals / Identification Cast its Vote Recommendations of the Cast its Vote for or Company Symbol CUSIP Meeting Date Voted on Proposed Yes or No Board of Directors Against Management 1 B ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM Issuer Yes For For 1 C ELECTION OF DIRECTOR: DENNIS R. GLASS Issuer Yes For For 1 D ELECTION OF DIRECTOR: GEORGE W. HENDERSON, III Issuer Yes For For 1 E ELECTION OF DIRECTOR: ERIC G. JOHNSON Issuer Yes For For 1 F ELECTION OF DIRECTOR: GARY C. KELLY Issuer Yes For For 1 G ELECTION OF DIRECTOR: M. LEANNE LACHMAN Issuer Yes For For 1 H ELECTION OF DIRECTOR: MICHAEL F. MEE Issuer Yes For For 1 I ELECTION OF DIRECTOR: PATRICK S. PITTARD Issuer Yes For For 1 J ELECTION OF DIRECTOR: ISAIAH TIDWELL Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP Issuer Yes For For AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 3 THE APPROVAL OF AN ADVISORY RESOLUTION ON THE Issuer Yes For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4 RESPOND TO AN ADVISORY PROPOSAL REGARDING THE FREQUENCY Issuer Yes 1 Year 1 Year (EVERY ONE, TWO OR THREE YEARS) OF FUTURE ADVISORY RESOLUTIONS ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 5 A THE APPROVAL OF AMENDMENTS TO OUR RESTATED ARTICLES OF Issuer Yes For For INCORPORATION TO REMOVE THE SUPERMAJORITY VOTE STANDARDS APPLICABLE TO CERTAIN PROVISIONS: THE VOTING RIGHTS OF PREFERRED STOCK, PROHIBITIONS REGARDING SHARES OF STOCK IN OUR SUBSIDIARY AND FUTURE AMENDMENTS TO THE AMENDED AND RESTATED BYLAWS. 5 B THE APPROVAL OF AMENDMENTS TO OUR RESTATED ARTICLES OF Issuer Yes For For INCORPORATION TO REMOVE THE SUPERMAJORITY VOTE STANDARDS APPLICABLE TO CERTAIN PROVISIONS: THE REMOVAL OF DIRECTORS. 5 C THE APPROVAL OF AMENDMENTS TO OUR RESTATED ARTICLES OF Issuer Yes For For INCORPORATION TO REMOVE THE SUPERMAJORITY VOTE STANDARDS APPLICABLE TO CERTAIN PROVISIONS: CERTAIN BUSINESS COMBINATIONS. FACEBOOK, INC. FB M102 6/1/2017 1 DIRECTOR For All MARC L. ANDREESSEN Issuer Yes For ERSKINE B. BOWLES Issuer Yes For SUSAN D. DESMOND-HELLMANN Issuer Yes For REED HASTINGS Issuer Yes For JAN KOUM Issuer Yes For SHERYL K. SANDBERG Issuer Yes For PETER A. THIEL Issuer Yes For MARK ZUCKERBERG Issuer Yes For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS Issuer Yes For For FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3 A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER Issuer Yes Against Against VOTING. 4 A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT. Issuer Yes Against Against 5 A STOCKHOLDER PROPOSAL REGARDING FALSE NEWS. Issuer Yes Against Against 6 A STOCKHOLDER PROPOSAL REGARDING A GENDER PAY EQUITY Issuer Yes Against Against REPORT. 7 A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR. Issuer Yes Against Against
